By file Court.

The plaintiff, against whom a judgment for costs; had been rendered in the justice’s court, appealed to the municipal court of the city of St. Paul, on questions of law alone. There the ease was necessarily tried on the return of the justice, his judgment was reversed, and judgment ordered and entered against the defendant, who appeals.
We assume that the only question of law presented to the appellate .court was the sufficiency or insufficiency of the answer. Fairly construed, it admitted the purchase of the goods mentioned in the complaint, but averred the purchase to have been in the year 1875, instead of in the year 1883, as claimed by plaintiff. It further alleged that the statute of limitations had fully run against the indebtedness, *14pleading the statute in bar. The answer may not have Deen perfect, but it was long ago settled in this court that the pleadings in justice’s court must be construed with great liberality. We are of the opinion that the pleading in question was sufficient. It clearly indicated the defence. As defendant neglected to appear in municipal court, and there assert his rights, it is ordered 'that no statutory costs be allowed to him on this appeal.
Judgment reversed.
Note. A reargument of-this ease was denied November 14, 1889.